Citation Nr: 0622159	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  95-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether the claim 
may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
January 1967.

This matter is on appeal to the Board of Veteran's Appeals 
(Board) from February 1995 and July 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that denied entitlement to service 
connection for PTSD.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO determination in January 2006 regarding 
PTSD notwithstanding.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  Accordingly, the issue has been retained 
as reported on the title page of the Board's May 2003 
decision that remanded the claim to the RO for further 
development.

The veteran testified at a RO hearing in July 1996.  A 
transcript (T) of the hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Board issued a decision in November 1983 that denied 
entitlement to service connection for an acquired psychiatric 
disability including PTSD.

2.  Evidence received since the November 1983 Board decision 
bears directly or substantially upon the specific matter of 
entitlement to service connection for PTSD, it is not 
cumulative or redundant, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for PTSD.



3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

4.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.


CONCLUSIONS OF LAW

1.  The November 1983 Board decision that denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder including PTSD is final.  38 U.S.C.A. §§ 4003, 4004 
(1982); 38 C.F.R. § 19.104 (1982).

2.  New and material evidence having been received since the 
November 1983 Board decision regarding the claim of 
entitlement to service connection for PTSD, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
RO had a duty to notify the veteran what information or 
evidence was needed in order reopen claim of service 
connection for PTSD.  The VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection.  Therefore, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted 
since this determination is favorable to the veteran, to this 
extent.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding a determination on the merits, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The June 2003 and May 2004 RO letters informed the veteran of 
the provisions of the VCAA and was advised to identify any 
evidence in support of the claim that had not been obtained.  
Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for PTSD.  Together they informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claim on the merits as required 
by Quartuccio, supra.  See also Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in January 2006 cured the timing 
deficiency.  The VCAA specific letter followed Board remand 
in this case in May 2003.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), noting the timing 
defect can be cured, as it was here, prior to and through a 
Board remand followed by VCAA directed notice.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of the 
claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific as noted above provided 
him the opportunity to submit any additional evidence he had 
in support of this claim.  The Board notes that the May 2004 
letter had specific reference on page 2 that, in essence, 
invited him to submit or identify any evidence he may have 
that pertained to the claim.  Furthermore, with the June 2003 
letter information the instructions include an adequate 
presentation of the fourth element.  



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See Mayfield, supra 
noting the factors of essential fairness of the adjudication 
and whether the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim are 
relevant where VCAA notice occurs after the initial 
adjudication.  Furthermore, as the Board is denying the claim 
for service connection on the merits there is no potential 
prejudice in any deficiency in notice regarding the effective 
date and initial rating elements of a service connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records and VA 
medical records.  The United States Armed Service Center for 
Unit Records Research (USASCRUR (CURR), now known as U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
conducted a meaningful search, providing specific unit 
related information on two occasions.  The veteran also 
testified regarding events in service at a RO hearing.  Thus, 
the Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA and the Board remand.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the issues on the 
merits.




Analysis

Pertinent to the matter at hand, the Board decision in 
November 1983 denied service connection for PTSD on the basis 
that there was no diagnosis of PTSD.  In making its 
determination, the Board considered service medical records, 
post service military medical records and VA medical records 
that included a formal psychiatric evaluation in September 
1982.  

A Board decision issued in 1983 was final based on evidence 
on file and may not be revised on the same factual basis.  
38 U.S.C.A. § 4003 (1982); 38 C.F.R. § 19.104 (1983).  The RO 
received the veteran's application to reopen the claim in 
April 1994.  For applications to reopen filed prior to August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2000). 

"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  An extensive record of 
medical treatment supplemented his RO hearing testimony that 
recalled events in Vietnam (T 2, 6-9).  The record shows PTSD 
being reported on a VA psychiatric evaluation in November 
1994, and the diagnosis is mentioned in more recent VA 
clinical records.  The veteran submitted medical literature 
regarding the criteria for the diagnosis of PTSD.

New and material evidence must be probative of the 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  The Board must assess the probity of newly 
submitted evidence before a case is reopened.  See Evans, 9 
Vet. App. at 283-84 (defining materiality as probative of the 
issues at hand); see also Justus, 3 Vet. App. at 513 
(classifying credibility and weight as issues of fact to be 
determined after reopening, and materiality to be determined 
before reopening).   The specified basis for the denial in 
November 1983 was, in essence, that the record did not show 
current evidence of PTSD.  That element has been satisfied 
with the diagnosis of PTSD, and the evidence of claimed 
stressors in the sworn testimony.

Thus, the record as it stands contains competent evidence of 
a current diagnosis of PTSD.  In addition there is sworn 
testimony elaborating on the stressors.  The recent medical 
evidence serves as the predicate to reopen a claim under 
section 5108 when viewed with other evidence.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The appellant meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim.  He has done so with the 
current diagnosis of PTSD, and the benefit of the doubt 
doctrine does apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Turning to the merits of the claim, to establish service 
connection for PTSD the three elements necessary are: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 137 (1997).

At the time the veteran submitted his application to reopen 
the claim of service connection for PTSD, section 3.304(f) 
provided in pertinent part that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Thereafter, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
as amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen (Douglas), 10 Vet. App. at 138; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The provisions set forth above 
are retained in recent amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  
38 C.F.R. § 3.304(f) (2002).  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, such as 
assisting in the transportation of human remains, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14 (rescinded and 
replaced by: M21-1MR, Part III, IV and V change dated 12-13-
05).  The examples include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.  The record in this case shows the veteran did not 
receive any of these awards.  The record of separation and 
his personnel records show he received the Vietnam Service 
Medal, and the Vietnam Campaign Medal w/Device.  The 
personnel records showed he had military ratings as a supply 
handler and general warehouseman during his Vietnam service 
from January 1966 to January 1967, serving with "Hq Det US 
Army Depot USARPAC Vietnam".  The personnel records do not 
list any campaign participation.  

The service medical records showed a reference to 
"psychophysiologic" as the impression for a complaint of 
breathing difficulty in 1965 before he went to Vietnam, but 
thereafter the records were unremarkable and he had a normal 
psychiatric status on the separation medical examination in 
January 1967.  The record after military service is 
unremarkable psychiatrically until he applied for 
compensation in 1982.  At that time he recalled periodic 
convoy attacks but not being wounded, although he recalled 
seeing dead and wounded and carrying some of them.  On the 
examination in September 1982 he recalled not killing anyone 
except a Vietnamese civilian, although he recalled seeing 
many friends die, unloading wounded comrades.  He reported 
seeing very little action.  The examiner stated none of the 
experiences were outside the range of normal trauma related 
to the war situation.  He was given the primary diagnosis of 
inadequate personality.  He recalled essentially the same 
information on the VA PTSD intake evaluation early in 1994, 
that he killed a man with his hands instead of a gun, and 
helped unloading dead comrades.  The diagnoses were rule out 
PTSD, and general anxiety disorder.  The examiner in November 
1994 noted the veteran recalled supplying troops in the field 
but the events he described were the killing of a Vietnamese 
civilian and seeing wounded soldiers brought in on 
helicopters.  He also mentioned driving on mined roads and 
being shot at several times.   

The veteran based his claim on events he recalled from his 
service in Vietnam.  The examiners in reporting PTSD 
apparently accepted the veteran's account of being exposed to 
traumatic events related to combat and primarily a noncombat 
incident.  However, the RO asked for verification of the 
civilian incident but the CURR report in June 1997 stated 
that the U.S. Army Crime Records Center found no records 
concerning the veteran beating a Vietnam civilian to death 
during June 1966 at Can Ranh Bay.  The veteran's account of 
other incidents is vague and inconsistent.  In a statement 
received in August 2000, he recalled that one time he was 
personally involved in unloading a group of wounded soldiers 
and that when supplying field units he would be caught up in 
"many different traumatic incidents" but that he had no 
other evidence because of the way records were kept.  The 
CURR report in May 2001 duplicated the previously supplied 
information, and the veteran did not respond to the RO 
request in September 2002 that he obtain a statement from the 
service comrade he mentioned.  Furthermore, the service 
department reported in March 2003 that its search of morning 
reports for a specified period did not contain any remarks 
regarding the incident or individual.  Then in a September 
2004 outpatient report he stated for the first time that is 
platoon was ambushed and all but four survived.  He also 
restated the killing of a Vietnamese civilian which had not 
been confirmed through official records for the period her 
recalled when the event occurred.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  The record does not corroborate 
participation in or otherwise present the Board with 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), and as discussed 
in Sizemore v. Principi, 18 Vet. App. 264, 272-73 (2004).  
Thus, his assertions, or a notation in VA records of combat 
exposure standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the claimed 
[in- service] event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  Thus, other "credible supporting 
evidence from any source" must be provided to insure that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.  The narrative information extracted from 
the service records does not offer any supporting information 
for combat-related events or any non-combat events such as 
loading bodies and, in particular, the claimed killing of a 
Vietnamese civilian, which is deemed significant from the 
standpoint of his credibility. 

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  Again, the Board 
must point out that the search of unit records did not 
produce corroboration of his recollections.  The existence of 
a stressor, but not its sufficiency, is an adjudication 
determination.  The Manual M21-1 provides that if medical 
evidence establishes the diagnosis of PTSD, and development 
is complete in every respect but for confirmation of the in-
service stressor, the JSRRC should be contacted.  The record 
did contain the type of information that would facilitate a 
search to corroborate this stressor which he has consistently 
reported.  He was too vague in combat action related 
recollections to permit a meaningful search.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation does not place him in any 
action, such as he described in connection with events in 
Vietnam that could come within the definition of engaging in 
combat with the enemy as reflected in the relevant VA General 
Counsel opinion.  The service medical records do not include 
anecdotal evidence that could support the veteran's 
assertions and, as stated previously they do not contain any 
direct reference to corroborate stressors and he has not 
assisted in providing information to verify combat related 
stressors.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Indeed, the information from the service records failed to 
record the incident the veteran alleged to have occurred, and 
he did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements, medical reports, and to official records, the 
Board concludes there is no credible evidence that the 
veteran engaged in combat and there are no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
appeal is granted to this extent only.

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


